Case 2:17-cv-00516-JRG Document 86 Filed 03/14/19 Page 1 of 2 PageID #: 1412



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

AGIS SOFTWARE DEVELOPMENT LLC,                       §
                                                     §
                Plaintiff,                           §   CIVIL ACTION NO. 2:17-CV-00513
                                                     §
v.                                                   §   (LEAD)
                                                     §
HUAWEI DEVICE USA INC., ET AL.,                          CIVIL ACTION NO. 2:17-CV-00516
                                                     §
                                                     §   (CONSOLIDATED)
                Defendant.                           §
                                                     §


                                             ORDER

       Before the Court is Plaintiff AGIS Software Development LLC (“AGIS”) and Defendant

Apple Inc.’s (“Apple”) Joint Motion to Dismiss (the “Motion”). (Dkt. No. 348.) AGIS and Apple

have settled their respective claims asserted in Case No. 2:17-cv-00516. Accordingly, the Parties

request that all claims asserted by AGIS against Apple be dismissed with prejudice and that all

counterclaims asserted by Apple against AGIS be dismissed without prejudice. The Parties further

request that all attorneys’ fees, costs, and expenses be borne by the party that incurred them.

       Having considered the Motion, the Court is of the opinion that it should be and hereby is

GRANTED. It is therefore ORDERED that all claims asserted by Plaintiff AGIS against

Defendant Apple in Case No. 2:17-cv-00516 are DISMISSED WITH PREJUDICE and that all

counterclaims asserted by Defendant Apple against Plaintiff AGIS are DISMISSED WITHOUT

PREJUDICE. It is further ORDERED that all attorneys’ fees, expenses, and costs be borne by

the party that incurred them. All pending motions in Case No. 2:17-cv-00516 are DENIED AS

MOOT. The Clerk of Court is DIRECTED TO CLOSE lead case number 2:17-cv-00513 and

consolidated case number 2:17-cv-00516.



                                                 1
Case 2:17-cv-00516-JRG Document 86 Filed 03/14/19 Page 2 of 2 PageID #: 1413




      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 14th day of March, 2019.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                      2
